Title: From Thomas Jefferson to the Virginia Delegates in Congress, 17 November 1780
From: Jefferson, Thomas
To: Virginia Delegates



Gentlemen
Richmd. Novr 17th. 1780

With respect to the payment made on behalf of Mr. Braxton into the Continental treasury in Part of our Quota of the fifteen Million tax, the Executive having been Charged with the raising and remitting that money, we have thought it unnecessary to lay it before the Legislature. The Sum to be sent, was sent, partly in Money and Partly in Bills. These Bills were drawn in Continental Dollars, and paiable in such, and not in Specie. Of this nature was Mr.  Braxtons Bill desiring his Correspondent to pay so many Continental Dollars into the Treasury. If the treasurer has received payment in another kind of money at an Arbitrary rate of Exchange, this must have been either under the Rules of his office or against them. The former I can Hardly suppose, and in the latter case it has become his own Private act, and he should be deemed to have received (no[t] £1318–15 hard Money but) 263750. dollars Continental Money as he has I suppose given a discharge on the Bill for so much of its Contents. Had he rejected the Tender of the Hard Money would not Continental dollars have been paid? If they had not, then indeed the demand should have reverted on the State, and we would have fallen on means for compelling payment. We were really concernd on the return of our agent who Carried the Money and Bills that he did not have them regularly protested as there appeard some doubts on them. But he acted for the best in his own Judgment, and in that point of view was to be approved. I am exceedingly sorry that this want of Punctuality has arisen in these remittances. We sold Tobacco for these Bills, which would in Much less time have produced us money here. But the responsibility and known Connection between the drawer and drawee induced us to consider them as were Better than Money which would have been liable to Accidents in transportation. Had a tender of Specie been made to us here we would certainly have rejected it. But the payment being now to be transacted between the Drawee and Congress (passing us over) neither the Tender or receipt can be considerd as our act, but the former the act of the Drawee, and the latter of the Treasurer of Congress. We do not therefore think ourselves concernd immediately in this transaction. If Congress please to Consider the Payment of £1318–15 hard Money as a discharge of 263750 dollars paper which was to be paid by the drawee, well: if not on rejecting it he will make payment in the Specific Money he was Calld on to pay or we will resort to the Drawer and Compell such payment.
Since writing thus far I note more particularly than I had before done, that the treasurers return sais that he had received from the Commonwealth of Virginia a Sum of Money in Specie &c. This indeed stating it as the act of this Commonwealth renders it necessary for me to disavow it, which I hereby do. It was the Act of the drawee of which the Commonwealth had neither knowledge or Intimation; and this return fixing the act on the Commonwealth instead of the Drawee is so far wrong.

Thos. Jefferson

 